Name: 79/75/EEC: Commission Decision of 21 December 1978 approving the plan for the accelerated eradication of brucellosis put forward by Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  Europe;  agricultural activity
 Date Published: 1979-01-24

 Avis juridique important|31979D007579/75/EEC: Commission Decision of 21 December 1978 approving the plan for the accelerated eradication of brucellosis put forward by Belgium (Only the French and Dutch texts are authentic) Official Journal L 017 , 24/01/1979 P. 0016 - 0016COMMISSION DECISION of 21 December 1978 approving the plan for the accelerated eradication of brucellosis put forward by Belgium (Only the French and Dutch texts are authentic) (79/75/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Whereas by letter dated 6 November 1978 Belgium communicated a plan for the accelerated eradication of brucellosis to the Commission; Whereas Belgium has made an addition to the proposed plan for the accelerated eradication of brucellosis so that it may be implemented from 12 December 1978 in accordance with the provisions of Chapter II of Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (2); Whereas on examination this plan was found to comply with Directive 77/391/EEC ; whereas consequently the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of brucellosis put forward by Belgium is hereby approved. Article 2 Belgium shall put into effect by 12 December 1978 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 145, 13.6.1977, p. 44. (2)OJ No L 15, 19.1.1978, p. 34.